MEMORANDUM **
Maria Acela Lopez Morales and her daughter Claudia Ivette Mejia Lopez, natives and citizens of Mexico, petition for review of the Board of immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying Lopez Morales’ application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary denial of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i) (the court lacks jurisdiction to review any judgment regarding the discretionary denial of relief under 8 U.S.C. § 1229b); see also Hosseini v. Gonzales, 471 F.3d 953, 956-57 (9th Cir.2006) (explaining that “[t]he REAL ID Act does not restore our jurisdiction [where the petitioner] does not argue that the BIA’s discretionary denial was unconstitutional or unlawful”).
We need not reach Lopez Morales’ remaining contentions in light of our disposition.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.